



March 5, 2020


Dear Mr. Moerbeek,


It is a pleasure to extend to you an offer of employment with IEA Energy
Services, LLC. (the “Company”). I look forward to your contribution and success
under the role of Interim Chief Financial Officer, reporting to the Chief
Executive Officer, JP Roehm, in our Indianapolis, IN corporate office. It is
anticipated this interim assignment will have a minimum duration of 8 months, to
be extended by mutual agreement of both parties.


The information below summarizes various employment terms and benefits to which
you will be eligible on the starting date of employment.


Start Date
Immediately.


Salary
Your annual base salary (“Salary”) during your employment with the Company will
be $450,000 paid periodically in accordance with the Company’s normal payroll
practice for salaried employees.


Bonus
You will be eligible for an annual cash bonus based on performance, as mutually
agreed between you and CEO, JP Roehm.


Housing Allowance
The Company will provide temporary, furnished housing for the duration of your
interim assignment while onboard in Indianapolis, IN. We will work with you to
locate appropriate housing and secure the lease on your behalf.


To kick off, the Company will cover the cost of hotel accommodations for the
first 2 weeks of your employment while you secure more longer-term housing. If
additional time to secure longer term housing is needed, the Company will be
happy to accommodate.


Benefits
During your employment with the Company, you will be eligible to participate in
each of the benefit plans made available by the Company to its employees, on
terms no less favorable than those applicable to other employees. Participation
in Company benefit plans will commence on the first of the month following your
starting date, and will be governed by and subject to the terms, conditions and
overall administration of such plans.


Dependents may be covered under either insurance plan. Please note that the
Company has a Working Spouse Provision, which states that a spouse or domestic
partner employed by a company offering affordable medical and prescription drug
insurance (Rx) will not be eligible to be covered under the Company’s medical
and Rx plans. Attached is the Employee Benefits Guide which provides information
on Company benefit plans. The benefits described are currently in place but can
be changed at the direction of the company at any time.


Vacation
During your employment with the Company, you will be eligible to paid vacation
of four (4) weeks per calendar year with further vacation accrued in accordance
with vacation policy.


Vehicle
A company vehicle will be assigned in accordance with the IEA Vehicle Use &
Allowance Policy currently in effect. To support deductions for business mileage
as allowed by the IRS, it is your responsibility to maintain a log of business
mileage to report to the IRS, if requested.


Board of Directors Advisory Position Termination
With your acceptance of this role, your appointment as an advisor to IEA and our
Board of Directors is terminated.


Reimbursement of Expenses
During your employment, the Company will reimburse you for expenses incurred in
performing your obligations under this agreement. A company credit card will be
provided to cover travel and other business-related expenses as per our Company
Travel and Entertainment Policy. Weekly travel to and from your home in
Washington will be reimbursed in accordance with our Travel and Entertainment
Policy.





--------------------------------------------------------------------------------







At Will Employment
Your employment with the Company is considered at-will and may be terminated at
any time by either you or the company, with or without cause. The rules,
regulations, and policies of the Company; as well as applicable state and
federal law govern your employment. Policies and procedures will be available to
you through the Human Resources Department. As business needs require, the
Company reserves the right to revise, continue or discontinue any company policy
or practice without notice.


General
You will be required to complete a successful drug screen in accordance with the
Company’s Corporate Policy on Drug and Alcohol Abuse. We will also coordinate
completion of a background check and motor vehicle records check as part of your
onboarding fulfillment.


The Company is an equal opportunity employer and does not discriminate against
any employee because of race, religion, creed, color, sex, disability, national
origin, age, military status and veteran status, sexual orientation, marital
status or any other characteristic protected by state or federal law, except
where bona fide occupational qualification exists under applicable regulation.


Please confirm the acceptance of this offer via email and via your signing
below.


In anticipation of your acceptance, we are delighted to have you join the
Company and look forward to working with you.


Sincerely,


/s/ Paula Diehl-Newman


Paula J. Diehl-Neuman, SPHR SHRM-SCP
Senior Vice President of Human Resources





--------------------------------------------------------------------------------







I, Peter Moerbeek, accept the above offer of employment for the position of
Interim Chief Financial Officer and agree that my board advisory agreement is
terminated effective as of my start date.






/s/ Peter J. Moerbeek         March 5, 2020
Peter Moerbeek                            Date





